Citation Nr: 9934076	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R0) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right heel 
disorder.  

2. Entitlement to service connection for a right shoulder 
disability.  

3. Entitlement to service connection for a right eye 
disorder.  

4. Entitlement to service connection for sinusitis.  

5. Entitlement to service connection for a lung disorder, to 
include bronchitis.  

6. Entitlement to service connection for prostatitis.  

7. Entitlement to service connection for urethritis.  

8. Entitlement to service connection for a left knee 
disorder.  

9. Entitlement to an increased rating for a left forearm 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from October 1961 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the RO 
which granted service connection for the residuals of an 
injury to the left forearm and assigned a 10 percent 
evaluation for this disability from February 6, 1992.  The RO 
denied service connection for a left shoulder disorder.  

In a rating decision of May 1994, the RO increased the 
evaluation for the veteran's residuals of a left forearm 
injury to 20 percent disabling from February 6, 1994.  The RO 
also found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a left shoulder disability and denied service 
connection for residuals of an eye injury, a left knee 
disorder, residuals of fractures of the heels, a right 
shoulder disability, sinusitis, a chronic lung disorder, 
prostatitis, and urethritis.  

The RO granted service connection for a fracture of left heel 
and for arthralgia of the left shoulder in a rating action of 
October 1997.  Noncompensable evaluations were assigned for 
each of these disabilities.  

In June 1999, the veteran appeared and gave testimony at a 
hearing in Washington D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  At the 
hearing, the veteran raised the issues of entitlement to 
service connection for degenerative joint diseasse of the 
left hip and increased ratings for his left heel and left 
shoulder disabilities.  Since these issues have not been 
certified and developed for appeal, the Board refers these 
matters to the RO for all appropriate action.  

Only the issues noted on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons made evident below, all the issues certified for 
appeal, with the exception of entitlement to service 
connection for residuals of a right heel fracture, will be 
discussed in the remand section of this decision.  


FINDING OF FACT

The veteran has spurring on the right calcaneus as a residual 
of a fracture of the right heel sustained during service.  


CONCLUSION OF LAW

Residuals of a fracture of the right heel were incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991 & Supp. 1999).  38 C.F.R. § 3.303(d) (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for service connection for the residuals of a right heel 
fracture is "well grounded" within the meaning of 38 
U.S.C.A.§ 5107(a), in that it is plausible.  All relevant 
facts have been developed to the extent possible and no 
further assistance to the veteran is required to satisfy the 
VA's duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A.§ 5107(a).

On the veteran's September 1961 examination prior to service 
entrance, a clinical evaluation revealed the veteran's feet 
and lower extremities to be normal.  Review of the service 
medical records reveals that the veteran was seen in June 
1964 with complaints of pain in both feet after he jumped out 
of a two-story building.  In early July 1964 it was reported 
that an X-ray showed a healing fracture of the right 
calcaneus.  Later that month the veteran was provided with 
foam rubber heels.  In late March 1975 he was seen with 
complaints of recurrent pain in the heels with occasional 
swelling.  The impression was fasciitis.  In early April 1975 
he was again seen with complaints of pain in the heels with 
discomfort in the anterior compartments of the legs.  He also 
said that his legs would swell after prolonged standing.  The 
impression was probable fasciitis.  On the veteran's August 
1976 examination prior to discharge from service, his feet 
and lower extremities were evaluated as normal.  

On VA medical examination in March 1992 the veteran 
complained of bilateral heel pain ever since he jumped out of 
a two story building while in the service and suffered 
contusions or potential calcaneal fractures.  No relevant 
findings were reported.  

On VA medical examination in October 1993, evaluation of the 
ankles showed no evidence of limitation of motion, deformity, 
tenderness, abnormal mobility or dysfunction.  X-rays of the 
feet showed evidence of calcification in the Achilles tendon 
insertion on the right with a small plantar calcaneal spur.  
The diagnoses included residuals of fractures of the heels 
with X-ray evidence of right heel disease.  

On VA general medical examination in June 1996, the veteran 
complained of pains in the heels since he jumped out of a 
window during service.  Evaluation of the heels and feet was 
normal.  The diagnoses included history of injury to the 
heels, normal examination.  

During a June 1999 hearing in Washington, D.C. before the 
undersigned Board member, the veteran said that he injured 
both of his heels when he jumped from a window during service 
in order to avoid being shot.  He said that his feet and 
heels had been painful ever since and that he was provided 
with rubber foam heels while in the Navy to relieve the pain.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when all the evidence 
indicates that it was sustained during service.  38 C.F.R. 
§ 3.303(d).  

The veteran's service medical records document considerable 
treatment for pain in both feet.  An x-ray during service was 
reported to show a fracture of the right calcaneus.  After 
service, a VA X-ray showed calcification in the Achilles 
tendon insertion on the right with a small plantar calcaneal 
spur.  In view of the veteran's injuries to the feet during 
service, including an apparent fracture of the right 
calcaneus, this calcification in the Achilles tendon 
insertion on the right and small plantar calcaneal spur on 
the right cannot be reasonably disassociated from his 
inservice injury to the right heel.  Therefore service 
connection for residuals of a fracture of the right heel is 
warranted.  

ORDER

Service connection for the residuals of a right heel fracture 
is granted.  


REMAND

During his June 1999 hearing before the undersigned Board 
member, the veteran said that he was awarded Social Security 
Disability Benefits in 1997.  The record does not contain a 
copy of the decision awarding such benefits and there are no 
medical records in the claims folder showing the basis for 
which such benefits were awarded.  The United States Court of 
Veterans Appeals (Court) has held that in such instances, and 
with regard to the issues before the Board on appeal, the 
medical records underlying the award of Social Security 
Disability benefits must be obtained and reviewed by the VA.  
Massors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Consequently, this case is REMANDED to the RO for the 
following actions:  

1. The RO should take appropriate action 
to obtain a complete copy of the 
veteran's file with the Social 
Security Administration, including a 
complete copy of the 1997 decision 
awarding disability benefits and a 
copy of all clinical records 
associated with the veteran's 
application that supported the award 
of such benefits.  

2. The RO should then review the remanded 
issues.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  Thereafter, the case 
should be returned to this Board, if 
in order.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







